


AGREEMENT TO PROCEED: HEAVY EQUIPMENT PURCHASE


This agreement to Proceed (“Agreement’) is entered into this __ day of April
2007 by and between Inform Worldwide Holdings, Inc, with an office and place of
business at 2501 North Greenvalley parkway, Suite 110, Henderson, NV 89014
(“IWWI”) and Kajon Materials, INC. P.O. Box 876, McMurray, PA 15317 (“Kajon”).
The parties hereto are sometimes referred to, individually, as a “Party” and,
collectively, as the “Parties”.


WHEREAS, IWWI is a public company traded on the Over the Counter Bulletin Board
(“OTCBB”) and operates as a holding company for investments in the energy sector
including but not limited to coal transactions; and


WHEREAS, Kajon holds the only lien and a perfected security interest with regard
to certain heavy equipment identified herein in Section 1 below (“HE”), which HE
has previously been pledged to Kajon by Ralph Smith & Son, Inc. 1293 Route 217,
Derry, PA 15627 (“R Smith”); and


WHEREAS, the parties have entered into discussions whereby IWWI desires to
obtain a one hundered percent (100%) ownership interest in said HE and Kajon
desires to release to IWWI a one hundred percent (100%) interest in said HE; and


WHEREAS, Kajon represents to IWWI that it has full power and authority to sell
said HE free and clear to IWWI and Kajon has a perfected lien and security
interest in said HE;


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties agree as follows:


1.          Asset Purchase of Heavy Equipment. On before May 11,2007, IWWI shall
deliever to Kajon 166,667 shares of IWWI restricted common stock  (“IWWI
Shares”) as consideration  for the purchase of a one hundred percent (100%)
ownership interest in the following and simultaneously Kajon will release it’s
security interest in said H.E.
 


            Heavy
Equipment                                                     Capacity                                     Estimated
Dollar Value


           235 Cat Excavator w/ Hyd. Hammer 32k244      95,000
lbs                                          N/A
  
   980 B Cat Loader 89P1345                                         
8Yds                                           $30,000
 
           Cat 928 G Wheelloader
6XR00400                      2.25Yds                                             $60,000


           Cat 960 F Loader 9ZJ00305                          
            4Yds                                            $50,000


           JI Case 580 K Backhoe/Hi Lift Loader                   
8Yds                                             $5,000


           580 K case Loader JJG0021315                              
 8Yds                                            $5,000


           Case W-26 Loader
9121064                                       3Yds                                           $5,000


           FD 40 Dozer
A03028                                                   8Yds                                          $30,000


           FD 40 Dozer
89A4030                                                 N/A                                            $30,000


           HD Dozer
54M01483                                                  N/A                                            $15,000


           Cat. Ex. 322 L
09RL00219                                           N/A                                           $30,000


           50 Dover
42504008                                                     N/A                                            $50,000


           Dart 600C
620250                                                       N/A                                             N/A


           Komatsue PC200-5
47532                                           N/A                                            N/A


           Fiat Allis
945B                                                            N/A                                             N/A




 
 

--------------------------------------------------------------------------------

 






2.  
 Mutual Buy-Back Provision.   At any time within eighteen (18) months following
the date on which this Agreement is executed, IWWI or any of its designees,
nominees, or assigns, have the option to buy-back up to 150,000 IWWI Shares (of
the 166,667 shares transferred in purchase of a 100% interest in the HE and
Kajon’s transfer of title in the HE to IWWI free and clear.) IWWI’s option
applies to any purchase in part or in whole up to a maximum of 150,000 IWWI
Shares where the basis for the per share per value purchase price is $200,000
for 150,000 IWWI Shares. Kajon shall have equal rights with IWWI.



3.  
 Appraisal.  IWWI will have the right in its sole discretion as the one hundred
percent (100%) owner of the HE to seek any    third-party financing on the HE
and accordingly, IWWI may cause to be performed an independent third-party
appraisal on said HE.





4.  
Kajon’s release of it’s security interest shall become effective and considered
perfected when a $50,000 cash payment is received by Kajon from IWWI.



5.  
     Contingencies.   This Agreement is subject to :





(a)  
approval of the Nowrytown strip mine project  (“Project”) by the mineral rights
and land owner(s)

along with all legal requirements including but not limited to bonding and
permitting; and


(b)  
the simultaneous execution of the R Smith Agreement and release of equipment to
Kajon; and

































THIS SPACE LEFT BLANK INTENTIONALLY




 
 

--------------------------------------------------------------------------------

 


 
2
               IN WITNESS WHEREOF, and intending to be legally bound, the
Parties hereto subscribe their names to this
Agreement.  This Agreement is effective as of the date signed below.






INFORM WORLD WIDE HOLDINGS,
INC                                                          KAJON MATERIALS,
INC.








          /s/ Ashvin
Mascarenhas                                                                                                      /s/
Jon Clark
BY:__________________________________                                            
 BY:______________________________


NAME: Ashvin
Mascarenhas                                                                             
 NAME: Jon Clark


TITLE:
CEO                                                                                                            
 TITLE:  President


DATE
6/04/07                                                                                                        
 DATE:4/23/07










RALPH SMITH AND SON,
INC.                                                                             MILLWOOD
DEVELOPMENT








          /s/ Ralph
Smith                                                                                                         /s/
Ralph Smith
BY:________________________________                                                BY:______________________________


NAME: Ralph
Smith                                                                                            NAME:
Ralph Smith


TITLE:
President                                                                                                  TITLE:
President


DATE:
4/23/07                                                                                                     
DATE: 4/23/07


















































3



















 
 

--------------------------------------------------------------------------------

 
